Citation Nr: 1236356	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  12-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether a January 1968 rating decision that denied service connection for the cause of the Veteran's death should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active service from April 1941 until June 1945.  The Veteran died in December 1967.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Montgomery, Alabama, which otherwise has jurisdiction of the claims folder.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  No new records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed January 1968 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  The appellant has not alleged an error of fact or law in the January 1968 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.



CONCLUSION OF LAW

Clear and unmistakable error has not been shown in the January 1968 rating decision that denied service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

In this case, the issue on appeal is a CUE motion, which must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(b).  Moreover, the United States Court of Appeals for Veterans Claims (CAVC) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002);  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not applicable to CUE claim).  Furthermore, an allegation of CUE is fundamentally different from other VA adjudicative determinations since it is not by itself a claim for benefits but rather a collateral attack against a prior final decision.  Livesay, supra.  Thus, an individual seeking a revision of a final decision based upon CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as defined by 38 U.S.C. § 5100.  Consequently, for all of these reasons, the VCAA is not applicable in the present case. 

Analysis

As noted above, the Veteran in this case died in December 1967.  Pursuant to his death certificate, the primary cause of death was pneumonia, organisms unknown, due to hypertensive cardiovascular disease.  In a box entitled, "other significant conditions contributing to death but not related to the terminal disease," schizophrenia was listed. 

In December 1967, the appellant filed a claim of entitlement to dependency and indemnity compensation (DIC).  Her claim was denied in a January 1968 rating decision issued by the Montgomery RO.  In the decision, the RO discussed that the Veteran had been service connected for one disability in his lifetime, schizophrenia, which had been rated as 100 percent disabling.  Of record at the time of the January 1968 decision were the Veteran's service medical records, his certificate of death, VA and private treatment records, and lay statements.  The RO denied the claim based on the fact that there was no relationship between the schizophrenic reaction and the Veteran's cause of death, and that the schizophrenic reaction did not materially contribute to his cause of death.  The RO discussed that the Veteran was hospitalized from 1964 to 1967, had been granted a 72-hour pass in late November 1967, and that he returned to the hospital from this pass sick and lethargic.  He was found to have high blood pressure and tachycardia.  He was placed on antihypertensive drugs and a low salt diet, and responded well initially.  He subsequently developed a clinical picture of pneumonia, and his tachycardia returned and was determined to be of sinus origin.  He also suffered from left ventricular hypertrophy and acute ischemia.  Despite continued vigorous treatment, the Veteran died in December 1967.  The RO noted that service connection was disallowed for hypertensive vascular disease and glomerulonephritis during the Veteran's lifetime, and that denial had not been shown to be in error.

At this juncture, the Board notes that although service connection was in effect for schizophrenia from the time of the Veteran's discharge, various adjustments to the rating assigned took place between the time of his discharge and his death.  He was not continuously rated as totally disabled for a period of 10 or more years immediately preceding death, or from the date of his discharge for a period of not less than 5 years immediately preceding death.  38 U.S.C.A. § 1318.  A review of the rating decisions issued during his lifetime reveal that he was assigned the following evaluations: 100 percent from June 1945 to December 1946, 70 percent from December 1946 to August 1949, 50 percent from August 1949 to August 1950, 30 percent from August 1950 to January 1956, 100 percent from January 1956 to November 1957, 30 percent from November 1957 to August 1959, and 100 percent from August 1959 until his death in December 1967.

The appellant did not appeal the January 1968 decision, and the decision became final.

In October 1998, the appellant sought to reopen her claim, and the claim was denied in January 1999.  In January 2003, she again sought to reopen the claim.  Entitlement to DIC benefits was granted in a rating decision of December 2003, effective January 2, 2003, under the provisions of 38 U.S.C.A. § 1151.  In the decision, the RO determined, based on a VA medical opinion, that it was at least as likely as not that the institutionalization of the Veteran was a factor in his development of pneumonia because airborne infections are common in this type of clinical setting.

The appellant subsequently perfected an appeal of a claim for entitlement to an earlier effective date for the award of DIC.  The matter arrived before the Board and was remanded in March 2005, July 2006, and July 2008.  In April 2009, the Board denied the appellant's claim for an effective date earlier than January 2, 2003 for the award of DIC benefits.

At the time of the Board's April 2009 decision, it was noted that the issue of whether the January 1968 rating decision should be revised or reversed on the basis of CUE had been remanded in June 2008 so that the RO could adjudicate it in the first instance.  The Board further noted that while the issue was denied in a February 2009 rating decision, the appellant had not yet appealed the decision.  Accordingly, the Board decided the issue of entitlement to an earlier effective date on a basis other than CUE.

Since the April 2009 decision, the appellant expressed her timely disagreement with the February 2009 rating decision, and the present appeal ensued.  

As noted above, the appellant did not express disagreement within one year of the January 1968 decision, and that decision is final.  Such final decisions may, however, be reversed or amended where evidence establishes that CUE existed.  38 U.S.C.A. § 5109A, 38 C.F.R. 3.105(a).

The  Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "[C]lear and unmistakable error requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of error. " Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court propounded a three-pronged test for determining when there was CUE present in a prior decision.  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 313-14.

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Court also held in Fugo that allegations that previous adjudications had improperly weighed and evaluated the evidence could never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Id.

The Court has explained that VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete, rather than an incorrect, record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (following Caffrey).

The appellant and her representative have asserted multiple arguments as to how the RO committed CUE in the January 1968 rating decision.  These are expressed, for example, in correspondence dated from March 2004 and January 2005, and the appellant's February 2010 notice of disagreement and February 2012 VA Form 9.
The Board is sympathetic to the facts of this case.  However, the scope of this claim is limited by the stringent requirements for establishing CUE.  On review of the record, the Board cannot find that CUE was committed in the January 1968 rating decision.  

The appellant asserts that that the RO committed CUE because medical information was not cited in the RO's 1968 determination that no relationship existed between the Veteran's schizophrenic reaction and his death.  However, ROs are not required to specifically mention in their rating decisions the evidence that they considered.   Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  Moreover, this argument constitutes disagreement as to how facts were weighed and evaluated, which does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen, 8 Vet. App. at 96.  

The appellant additionally asserts that the RO committed CUE because it should have reviewed the medical certificate of the cause of death, in addition to the death certificate.  According to the back of the death certificate, pursuant to Section 25 of  Title 22 of the 1940 Code of Alabama, such a medical certificate should have been or was prepared, and the RO should have reviewed it prior to rendering the 1968 decision.  On review of the file, the Board cannot point to any such certificate.  To the extent that the appellant argues that any medical certificate should have been considered to be in VA's possession at the time of the January 1968 adjudication, the Board notes that the constructive-notice- of-records rule established in Bell v. Derwinski, 2 Vet. App. 611 (1992), is inapplicable to a claim of CUE where the RO decision in question was rendered prior to Bell (i.e. prior to July 21, 1992).  In addition, even if VA was required to obtain this record, the Court has explained that VA's breach of the duty to assist cannot form a basis for a claim of CUE.  See Caffrey, Hazan, supra.

The appellant's representative also argues, essentially, that the RO committed CUE in its failure to assign great weight to the fact that schizophrenia was determined by the physician signing the death certificate to be a significant condition contributing to death.  However, as noted above, a finding of CUE cannot be based on the reweighing of the same evidence that was used to render a prior final decision.  Moreover, for a service connected disability to constitute a contributory cause of death, it is not sufficient to show that it shared in producing death, it must be shown that there was a causal connection.  Such a causal connection had not been established by a medical opinion at the time.  Again, even if VA should have obtained a medical opinion, VA's breach of the duty to assist cannot form a basis for a claim of CUE.  See Caffrey, Hazan, supra.

The appellant also asserts CUE based on two misapplications of the law in the 1968 decision.  She argues that the RO incorrectly applied 38 C.F.R. § 3.312(c)(3), which provides, "service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed."

The appellant argues that here, the Veteran's schizophrenia, rated as 100 percent disabling, affected a vital organ, his brain, and as such, debilitation must be presumed.  Initially, the Board notes that 38 C.F.R. § 3.312(c)(3) remains unchanged from 1968, so the provision cited above may be considered here.  On review of this regulation, however, the Board cannot find that the RO misapplied the law in 1968.  The record shows that the Veteran's schizophrenia was manifested by psychiatric symptoms, not a debilitation of the Veteran's brain as a vital organ.  Moreover, even assuming debilitation, this would not show an undebatable error which would have manifestly changed the outcome at the time it was made; the record was still devoid of a medical opinion establishing a causal connection between schizophrenia and the Veteran's death.  There existed no competent evidence at the time that the Veteran's schizophrenia resulted in a general impairment of health to an extent that rendered him less capable of resisting the effects of his pneumonia, the primary cause of death.

In addition, the appellant argues that the RO was obligated to consider all theories in adjudicating the appellant's claim in 1968, and that had it applied 38 U.S.C.A. § 1151, the claim would have been granted, as it was in the subsequent rating decision of December 2003.  Initially, the Board notes that an earlier version of §1151 was indeed in effect at the time of the RO's 1968 adjudication.  Regulations at that time required evidence of negligence or fault.  As such, the Board cannot find a misapplication of law in this regard.  The record at the time was devoid of a medical opinion establishing that the Veteran's death was related to VA hospitalization, medical, or surgical treatment or that there was anything wrong with the treatment rendered.  Such evidence would have been necessary to establish entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151 and it was not on file at the time of the rating action.  Given the absence of such evidence, the Board cannot find that the RO's failure to apply this statute constituted an undebatable error which would have manifestly changed the outcome at the time the 1968 decision was made.

In summary, the Board finds no evidence of CUE in the January 1968 rating decision, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Thus, the claim of CUE in the January 1968 rating decision is denied.



ORDER

The January 1968 rating decision that denied service connection for the cause of the Veteran's death was not clearly and unmistakable erroneous; thus, the claim for CUE in that decision is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


